CONCURRENCE
ANDERSON, Justice
(concurring).
It might be helpful to state clearly what underlies this workers’ compensation dispute. The employee, for legitimate personal reasons, wants a different work environment. The employer is unable to accommodate the wishes of the employee and the employee plans to leave the workplace a couple of months later and gives notice to that effect. Meanwhile, the employee suffers a work-related injury and the employer and employee sign off on a routine rehabilitation form that reflects the employee’s desire for a different work environment. The employer offers the employee what amounts to her previous position and the employee, understandably, declines to accept that offer.
Then our court arrives on stage and, as a matter of statutory interpretation, applies the plain language of the statute and announces that the employee, by virtue of the Rehabilitation Plan agreed to by the parties, is entitled to continued benefits despite the job offer by the employer.
But, in the real world, what has just happened is that the employer has just been ordered to continue financial benefits for a departing employee while she searches for employment from her employer’s competitor. And the employer cannot limit its continuing liability by offering the employee equivalent employment. Indeed, it seems likely that even if the employer had custom-designed a new position to meet every possible demand of the employee (save her desire to work somewhere else), the plain language of the rehabilitation form and the statute would empower the employee to continue her search for employment in the “same industry” but with a “different employer” even though her stated goals were otherwise met.
Additional complications also are likely as a result of our decision. Employers may be less likely to rely on the recommendations of qualified rehabilitation consultants. Employers may seek more review by legal counsel of workers’ compensation forms previously thought “routine.” There may be less interest in accommodating employee requests for return-to-work goals in a QRC plan.
I concur in the opinion of the court because the plain language of the statute requires affirming the WCCA here. We should recognize, however, that the results here are inconsistent with the goals of restoring injured employees to “pre-injury employment status and to discontinuing workers’ compensation benefits.” Wirtjes ex rel. Greenwood v. Interstate Power Co., 479 N.W.2d 713, 715 (Minn. 1992).